                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________
JAMES HOSKINS,

                         Plaintiff,
      v.                                           Case No. 20-cv-851-pp

MILWAUKEE COUNTY JAIL,

                        Defendant.
______________________________________________________________________________

  ORDER REQURING PLAINTIFF TO SUBMIT CERTIFIED COPY OF TRUST
  ACCOUNT STATEMENT AND GRANTING MOTION FOR STATUS REVIEW
                                 (DKT. NO. 6)
______________________________________________________________________________

      Plaintiff James Hoskins is no stranger to federal court. Between June

2002 and August 2006, he filed seven cases in the Eastern District of

Wisconsin. In at least two of those cases—Hoskins v. Jenkins, et al., 06-cv-867

(E.D. Wis.) and Hoskins v. TCF Bank, 06-cv-868 (E.D. Wis.)—the plaintiff filed

motions to proceed without prepaying the filing fee and provided the court with

his prisoner trust account statements. He is familiar with that process.

      On June 5, 2020, the plaintiff filed a complaint alleging the defendant

violated his civil rights. Dkt. No. 1. This is the second federal lawsuit he has

filed in 2020; he filed Hoskins v. House of Correction, Case No. 20-cv-619 less

than a month earlier. In neither case did the plaintiff pay the $400 civil filing

fee or file a request to proceed without prepaying that fee or a certified trust

account statement. In both cases, the clerk’s office mailed the plaintiff a letter

informing him that if he wanted to proceed without prepayment of the filing fee,
                                         1




           Case 2:20-cv-00851-PP Filed 08/24/20 Page 1 of 6 Document 8
within twenty-one days of the date of the letter he had to file a request to

proceed without prepaying the fee, along with a certified copy of his

institutional trust account statement for the six months preceding the filing of

his lawsuit. Dkt. No. 2. The letter also asked the plaintiff to file the

consent/refusal form for magistrate judge authority. Id. On June 17, 2020, the

court received from the plaintiff a motion for leave to proceed without

prepaying the filing fee, dkt. no. 4, and the consent/refusal form, dkt. no. 3. It

did not receive a trust account statement.

      The plaintiff did attach some other documents to this motion. One of

those documents is an inmate grievance form for the Milwaukee County Jail

dated June 1, 2020. Id. at Dkt. No. 4-1 at 1. In the grievance, the plaintiff

asserted that he made a purchase from “Armark” at the House of Correction

“date of purchase 5/7/20 Price $83.38,” and complained that he had not

received that purchase. Id. He also complained that “HOC has not returned my

funds from canteen purchase that I never received.” Id. The plaintiff included a

second grievance, also dated June 1, 2020, in which he asserted that he was

released from the House of Correction on a bracelet on May 13, 2020, but that

as he was driving himself to a doctor’s appointment on May 20, 2020, he was

pulled over and taken into custody; he asked to have the bracelet restored. Id.

at Dkt. No. 4-1 at 2.

      On June 9, 2020, the court received a third complaint from the plaintiff.

Hoskins v. Milwaukee County Jail, Case No. 20-cv-874 (E.D. Wis.) As with the

                                          2




         Case 2:20-cv-00851-PP Filed 08/24/20 Page 2 of 6 Document 8
prior two complaints, the plaintiff did not send a filing fee or a request to

proceed without paying one, and did not provide a certified trust account

statement. The same day, the clerk sent him a letter requesting the filing fee or

a motion and trust account statement within twenty-one days. Id. at Dkt. No.

2.

      On July 21, 2020, the clerk sent a second letter in this case, again

requesting a copy of the plaintiff’s trust account statement. Hoskins v.

Milwaukee County Jail, Case No. 20-cv-851 at Dkt. No. 5. This letter warned

the plaintiff that he must submit the certified trust account statement within

twenty-one days of the date of the letter and that failure to do so could result in

the court dismissing the case. Id. On July 23, 2020, the court received from the

plaintiff a motion for status review. Dkt. No. 6.

      On August 4, 2020, the court received a letter from the plaintiff, in which

he indicated that he had received the clerk’s office request for a trust fund

statement “on 7/23/20.” Dkt. No. 7. He stated, “This is the first notice I

received.” Id. The letter said, “Please find enclosed the latest said copy. Please

notify upon receipt.” Id. There was nothing enclosed with this letter or attached

to it. The court still has not received a copy of the plaintiff’s trust account

statement. But the grievance form he included with his request to proceed

without prepaying the filing fee indicates that the plaintiff spent at least $83.38

on May 7, 2020 while he was in the House of Correction, and that he made



                                          3




         Case 2:20-cv-00851-PP Filed 08/24/20 Page 3 of 6 Document 8
canteen purchases there; this means he had money in his trust account during

the month prior to filing this lawsuit.

      The court cannot take any action in any of the plaintiff’s cases until he

provides the court with the certified copy of his inmate trust account

statement; the court told the plaintiff that in a July 27, 2020 order it issued in

Case No. 20-cv-619. Unfortunately, that order was returned to the court as

undeliverable because the plaintiff no longer was at the Milwaukee County Jail.

In fact, in his complaint in Case No. 20-cv-619, the plaintiff said that he had

been in the House of Corrections “for a retail theft since February 26, 2020.”

Hoskins v. House of Correction, Case No. 20-cv-619 at Dkt. No. 1 at 1. The

publicly accessible docket for the Milwaukee County Circuit Court indicates

that a complaint was filed against the plaintiff on February 5, 2020 in

Milwaukee County Circuit Court, charging him with retail theft. State v.

Hoskins, Case No. 2020CM000433 (Milw. Cty.) (available at

https://wcca.wicourts.gov). That docket indicates that as of March 9, 2020, the

plaintiff was in the Criminal Justice Facility. Id. It shows that on March 10,

2020, the defendant was turned over to Justice Point for supervision. Id. The

grievance the plaintiff attached to his request to proceed without prepaying the

filing fee in this case states that the plaintiff was arrested again on May 20,

2020. Sometime between that date and August 11, 2020 (when the July 27,

2020 order the court had issued in Case No. 20-cv-619 was returned as

undeliverable), the plaintiff was released from custody but did not provide the

                                          4




         Case 2:20-cv-00851-PP Filed 08/24/20 Page 4 of 6 Document 8
court with his new address. The public docket indicates that on August 18,

2020, the plaintiff appeared via video in state court; the judge scheduled his

final pretrial conference for December 15, 2020 and his jury trial for January

20, 2021. State v. Hoskins, Case No. 2020CM000433 (Milw. Cty.) (available at

https://wcca.wicourts.gov).

      The court will give the plaintiff a final opportunity to submit the certified

copy of his trust account statement or a written statement explaining why he

cannot do so. The state court docket reflects the name of the plaintiff’s State

Public Defender. The court will send a copy of this order to that attorney, with

a request that the attorney forward the order to the plaintiff. If the plaintiff

does not provide the trust account statement in time for the court to receive it

by the deadline the court sets below, or provide the court with a written

explanation of why he cannot do so, the court will dismiss the plaintiff’s

complaint for failure to comply with the court’s order.

      The court ORDERS that the plaintiff must file a certified copy of his trust

account statement covering the period from February 2020 through May 2020,

or a written explanation of why he cannot do so, in time for the court to receive

it by the end of the day on September 18, 2020. If the court does not receive

the trust account statement or the written explanation by the end of the day on

September 18, 2020, the court will dismiss this case for failure to comply with

the court’s order.



                                          5




         Case 2:20-cv-00851-PP Filed 08/24/20 Page 5 of 6 Document 8
         The court GRANTS the plaintiff’s motion for the status of this case. Dkt.

No. 6.

         Dated in Milwaukee, Wisconsin this 24th day of August, 2020.

                                       BY THE COURT:


                                       ________________________________________
                                       HON. PAMELA PEPPER
                                       Chief United States District Judge




                                          6




            Case 2:20-cv-00851-PP Filed 08/24/20 Page 6 of 6 Document 8
